Title: To George Washington from Robert Dinwiddie, 27 December 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Decr 27th 1756

Yours of the 19th by Jenkins I recd last Night—& do observe You have ordered the Garisons on the Branch to Percealls, to escort the Flour to Fort Cumberland.
The Provisions lying in Bulk at the different Forts, if possible shou’d be Smoked, which wou’d be a great Saving to the Country & I hope You have order’d it so. As we have had great Rains lately I hope a sufficient quantity of Flour may be secured,

as Mr Walker told me he & his Assistant had contracted for as much as wou’d serve our Forces twelve Months.
The Orders given You at first, were on Capt. Mercer’s repeated Assurances of Your having 160 enlisted Men at Winchester, which, with the Servants You mention’d to be enlisted, I conceived You cou’d march 100 Men from Fort Loudoun to Fort Cumberland, but by the Return You write of only 85 Men at Fort Loudoun—It was thought proper to call in the Forces from the Stockade Forts to garison the above Forts compleatly; but not knowing Your Numbers in those Out-Forts I gave general Orders to call them all in, however after Garisoning Fort Cumberland & Fort Loudoun properly, the Surplus Men You are to fix at any Forts You think proper between the above two Forts, & where You think they may be of most essential Service.
I am surpriz’d Mr Walker shou’d leave his Duty after the Assurances made me (last Time he was in Town) of discharging that Duty with all Diligence, I fear he was not properly countenanc’d, his Probity Knowledge & Experience makes him as equal to that Service as any in the Country, & as he & his Assistant have made so large Contracts, I shall not appoint another till I have his Reasons for resigning.
Colo. Stephens had the Keys where the Indian Goods were lodged, & he must render an Account of them; I have a Copy of the Invoice from Colo. Innes.
I am of Opinion that Capt. McNeill is a proper Person to conduct the Catawbas Home (if You cannot prevail with them to remain some Time longer) & he probably may engage some of their Warriors to come in the Spring—Capt. Pearis & 20 Men, were employ’d to escort the Cherokees and Catawbas, but You may observe how I was disappointed.
I sent Capt. McNeill 500£ to pay the Masters for the Servants enlisted, & order’d him to engage as many as that Money wou’d answer & send them up to You; but ⟨I ca⟩nnot give Directions for enlisting more till I see the Treasur⟨er⟩, to know what Money he may have applicable to that Serv⟨ic⟩e.
Fort Cumberland is to be kept as Defensible as You can till Spring, when I expect Lord Loudoun will give Directions therein, but not to be made Cannon proof unless it can be done at a small Expence, which the Country must pay unless Lord Loudoun otherways directs.

The Paragraph of Lord Loudoun’s Letter to me, is intirely confin’d to Fort Cumberland, he was affraid You wou’d have evacuated, & dismantled that Fort before his Letter reach’d me, which wou’d have had a bad Effect as to the Dominion & no good Appearance at Home—As to the String of Forts he knows Nothing of, or can You, from the Paragraph sent You, think that he either prejudges or has any bad Opinion of Your Conduct, & as Fort Cumberland is reinforc’d he will be much pleased.
I confirm my former Leave of Your coming here when his Lordship arrives, as You will be able to give him a good Account of our Back Country, & I desire You will give the necessary Orders to Your Lieut. Colo. before You leave Fort Cumberland—And I expect You left Directions with Ct. Mercer to continue the Constructing of Fort Loudoun, & that with all possible Expedition.
I was in hopes the Interpreter for the Catawbas wou’d have served for the Cherokees; however I have sent up the Country to engage an Interpreter—You must keep the Indians employ’d in Scouting, if idle they will be thinking of Home.
I approve of the Leave You have given to Lieutts Baker & Lowry, & I shall be glad to see them—I have paved the Way & I expect a good Number of the Tuscaroras & Nottaways early in the Spring & I think Lieut. Baker will be of great Service with those People.
I am in Pain & greatly uneasy for the poor Men’s cloathing—I understand the Treasurer appointed Colo. Carlyle & Mr Chas Steuart to provide them, & I hope the first Vessell from London will bring them; the Severity of the Weather & the Work they have to do gives me concern when I think of their naked Condition; I wish You cou’d purchase some Blankets for the present tho’ I think it cannot be long before they arrive; endeavour to keep them in Spirits for a short Time longer.
You do right in writing to the Treasurer to provide Money You know I am only to grant my Warrant, & when I see him I shall speak to him on that Head.
I shall be glad to have a regular Return of Your Strength to lay be⟨fore⟩ Lord Loudoun when he arrives—I wish You Health & remain Sir Your humble Servant

Robt Dinwiddie

